EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 7		delete “the” which precedes “weight average”
Claim 1, line 7		delete “the” which precedes “number average”

Claim 2, line 7		delete “the” which precedes “weight average”
Claim 2, line 7		delete “the” which precedes “number average”
	


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-9 are allowed.

The present invention is drawn to a propylene-based polymer (A) which satisfies the following requirements (1) to (4):  (1) an average meso chain length is 800 to 100,000 for the propylene-based polymer (A), (2) a melt flow rate (ASTM D1238) is 0.5 to 1,000 g/10 min, (3) a ratio of weight average molecular weight to number average molecular weight Mw/Mn is 4.2 to 20, and (4) when a ratio of a component which elutes at a temperature of 122 ºC or more as measured by temperature rising elution fractionation of all components is A % by weight and the melt flow rate of requirement (2) is B g/10 min, A and B satisfy the following formula (I):  

                            100 ≥ A ≥ 20 × EXP(-0.001 × B)  … (I)


Subject of claims is patentably distinct over the following references.  

Yanagihara et al. (US 5,916,990) teaches a propylene-based polymer having an average isotactic chain length of greater than 800.  Reference does not teach a propylene-based polymer exhibiting a relation between elution fraction at 122ºC or more and melt index as set forth in instant claims.  
  
Watanabe et al. (US 5,703,172) teaches a propylene-based polymer having an average isotactic chain length of greater than 800.  Reference does not teach a propylene-based polymer exhibiting a relation between elution fraction at 122ºC or more and melt index as set forth in instant claims.  

Takaoka et al. (US 6,306,973) discloses propylene based polymer characterized by melt index, percentage of isotactic pentads mmmm, and a proportion of propylene based polymer eluted at 124 ºC.  Reference does not teach a propylene-based polymer having an average meso chain length in the range set forth in instant claims. 


Jääskeläinen et al. (EP 1 726 602) discloses a highly crystalline propylene polymer having an isotactic sequence length of at least 200.  Reference does not teach a propylene-based polymer described in instant claims.     

Canich et al. (US 9,458,260) discloses a propylene polymer characterized by average meso run length.  Reference does not teach a propylene-based polymer described in instant claims. 
    
Kim (US 7,056,592) discloses a propylene homopolymer having a relation between a meso run length of a xylene insoluble fraction of 130 or less.

Hayakawa et al. (US 6,825,280) teaches a propylene block copolymer wherein an average chain length of a comonomer block (nb) and a gross average chain length (n) have a relationship represented by the formula nb ≤ n + 1.5.  Reference does not teach a propylene-based polymer described in instant claims.     

Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to propylene-based polymer characterized by average meso chain length.  None of the references teaches the subject of instant claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        December 2, 2021